Citation Nr: 0725780	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  03-36 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to higher initial evaluations for post-
traumatic stress disorder (PTSD) than the 30 percent assigned 
up to September 30, 2004, and than the 50 percent assigned 
beginning on October 1, 2004. 

2.  Entitlement to an effective date earlier than July 18, 
2000, for the grant of service connection for PTSD.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law





WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from November 1968 to April 
1970.

The appeal came before the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the above Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
entitlement to service connection for PTSD effective from 
December 27, 2002.  Following numerous intervening 
adjudications, PTSD has been assigned an effective date of 
July 18, 2000, for service connection, with the assignment of 
a 30 percent disability evaluation from that date, and a 50 
percent evaluation effective from October 1, 2004.  

In December 2000 the veteran and his spouse testified before 
the undersigned Veterans Law Judge at a videoconference 
hearing conducted between the RO and the Board.  A transcript 
of that hearing is contained  in the claims folder.

The Board in an October 2005 decision denied an effective 
date for service connection for PTSD prior to July 18, 2000, 
and also denied higher evaluations for PTSD than the 30 
percent assigned from July 18, 2000, and than the 50 percent 
assigned from October 1, 2004.  The Board also then remanded 
the veteran's claim for TDIU.  The veteran appealed that 
decision, and the U.S. Court of Appeals for Veterans Claims 
(Court), in an April 2007 memorandum decision, vacated the 
Board's October 2005 decision to the extent it addressed the 
claims for an earlier effective date for service connection 
for PTSD, and initial ratings for that disorder.  
Accordingly, those appealed claims are addressed here.  The 
Court did not disturb the Board's remand of the claim for 
TDIU, citing Breeden v. Principi, 17 Vet. App. 475, 478 
(2004), for the position that the Court lacks jurisdiction 
over non-final actions of the Board.  

Previously on appeal was a claim for service connection for a 
soft tissue lung mass.  However, the veteran, by a signed 
statement submitted in January 2006, withdrew that claim for 
service connection.  Though a claim generally remains open 
until a final action on the claim, once a claim is withdrawn 
it no longer exists.  Hanson v. Brown, 9 Vet. App. 29 (1996).  
Accordingly, a claim for service connection for a soft tissue 
lung mass is not before the Board.

The issues of entitlement to higher initial evaluations for 
PTSD, and entitlement to TDIU, are herein REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
The Board in October 2005, as noted, already remanded the 
claim for TDIU, and the RO has yet to be re-adjudicate that 
claim.  Nonetheless, it is also addressed in the REMAND 
portion of this decision, below.  VA will notify the veteran 
when further action is required on his part.


FINDINGS OF FACT

1.  June 1991 and December 1993 decisions by the RO denied 
service connection for PTSD, and the veteran did not timely 
perfect appeals of those decisions.

2.  The veteran submitted a request to reopen the claim for 
service connection for PTSD on March 15, 1996.  

3.  With consideration of the doctrine of resolving 
reasonable doubt in favor of the veteran, the record supports 
a finding that, since March 15, 1996, the veteran has had 
PTSD due to in-service stressors.  




CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, an effective 
date of March 15, 1996, but not earlier, is warranted for 
service connection for PTSD.  38 U.S.C.A. §§ 5107(b), 
5110(a), 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f), 3.400, 20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Such 
errors in timing or notice are not fatal to proper notice and 
development of the claim where such errors do not prejudice 
the interests of the claimant.  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

In this case, the Board here affords the veteran a complete 
grant of the benefit sought for his claim for an earlier 
effective date for PTSD, to the extent allowable on an 
evidentiary basis (where not in conflict with the law).  The 
veteran is here granted an effective date of March 15, 1996, 
for service connection for PTSD, which is the date of receipt 
of the most recent claim (request to reopen) for that 
disorder.  Hence there is no reasonable possibility that 
additional development would further the veteran's claim.  

The veteran's request for an effective date for service 
connection for PTSD earlier than March 15, 1996, is here 
denied as a matter of law based upon the absence of material 
dispute as to the relevant facts.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  In the absence of a basis in law to 
support the claim for a still earlier effective date for 
service connection for PTSD, there is no reasonable 
possibility that additional notice and development assistance 
would further the claim.  38 U.S.C.A. § 5103A (a)(2); 
38 C.F.R. §§ 3.156(a), 3.159, 3.303(c).  

II.  Claim for an Effective Date Earlier than July 18, 2000, 
For Service Connection for PTSD

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2006).  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2006); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the American 
Psychiatric Association Diagnostic and Statistical Manual for 
Mental Disorders, 4th ed. (DSM-IV).  38 C.F.R. § 3.304(f).

The effective date of a grant of service connection shall be 
the date of receipt of the claim or the date on which 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Where a claim for service 
connection is received 

within one year after separation from service and that claim 
is granted, then the effective date for service connection is 
the day following the date of separation from service.  
38 C.F.R. § 3.400(b)(2).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.

The veteran here contends, in effect, that he should be 
granted service connection for PTSD effective from the March 
1991 date of his submission of a claim for service connection 
for PTSD, or alternatively that he should at least be granted 
service connection for PTSD effective from the March 15, 
1996, date of receipt of his most recent claim for service 
connection for PTSD.  He contends that PTSD related to 
service was present at that time, and that hence an earlier 
effect date is warranted.  

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing, and, after a statement of the case (SOC) 
has been provided, a timely filed substantive appeal.  
38 C.F.R. § 20.200 (2006).  The NOD must be received within 
one year of issuance of the notice of the determination, and 
the substantive appeal must be filed either also within one 
year of that notice of determination, or within 60 days of 
the date of mailing of the SOC.  38 C.F.R. § 20.302(a),(b).  
An RO determination of which the veteran is properly notified 
and for which an appeal is not properly perfected pursuant to 
38 C.F.R. § 20.302, is final.  38 C.F.R. § 20.1103.  

The veteran in March 1991 submitted a claim for service 
connection interpreted by the RO as a claim for service 
connection for PTSD.  The RO in a June 1991 decision denied 
that claim, and the veteran was appropriately notified of the 
decision by letter in August 1991.  The veteran submitted an 
NOD in August 1991, an SOC was issued in September 1991, and 
no substantive appeal was submitted either within 60 days of 
the issuance of the SOC or within one year of the August 1991 
notice of the decision.  The veteran does not allege that a 
substantive appeal was timely filed in response to that SOC, 
and the evidence does not so indicate.  Hence, in the absence 
of a timely perfected appeal, that June 1991 decision denying 
service connection for PTSD was final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302, 20.1103.  

In October 1993 the veteran requested reopening of the claim 
for service connection for PTSD.  By a December 1993 decision 
the RO again denied service connection for PTSD, and issued 
notice of that decision in January 1994.  No notice of 
disagreement having been filed by the veteran, that decision 
became final in January 1995.  38 C.F.R. § 20.302, 20.1103.  

The veteran on March 15, 1996, filed another request to 
reopen the claim for service connection for PTSD.  The RO 
granted service connection for PTSD in a February 2003 
decision, in the course of an ongoing appeal of a January 
1997 decision denying that claim.  (The Board had remanded 
the claim in April 2001 for further development.)

In the absence of disagreement as to the underlying facts as 
noted above regarding the absence of timely perfected appeal 
of the June 1991 and December 1993 RO decisions, an effective 
date for service connection for PTSD prior to the March 15, 
1996, date of receipt of the most recent non-final claim for 
service connection for PTSD must be denied as a matter of 
law.  38 C.F.R. § 20.302, 20.1103; See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Upon a September 1997 examination by a VA psychologist to 
address the veteran's PTSD claim, the veteran's reported 
history was recorded, the claims folder was reviewed, and a 
battery of psychological tests was administered.  The 
examiner noted the veteran's history of combat, including 
reported stressors.  An evaluation shortly after service 
separation had resulted in a diagnosis of young adult 
situational reaction, and contemporaneous with that 
examination were records of treatment for anger symptoms, 
with combat-related dreams.  The diagnosis in December 1980 
was adjustment disorder of adult life, with mild depressive 
symptoms.  The veteran was seen in December 1981 for marital 
conflict, nightmares, insomnia, and poor impulse control, 
with no diagnosis then made.  In May 1991 he was seen at a VA 
facility for a PTSD evaluation, but the diagnosis made at 
that time was generalized anxiety disorder and dysthymic 
disorder; his complaints were primarily of insomnia, 
occasional bad dreams, and mood swings.  The September 1997 
examiner noted that the May 1991 record reflected that the 
veteran then had a full range of affect, enjoyed multiple 
leisure activities, and had positive social interactions with 
others.  The September 1997 examiner noted that veteran had 
initiated mental VA health treatment in 1997, with biweekly 
individual therapy, but failed to note any assessments in 
these recent treatment records.  

At the September 1997 examination, the veteran complained of 
increasing anxiety over the past three to four years, stress 
related to perceived government mistreatment of veterans and 
others, generalized worry, generalized fearfulness related to 
perceived government deceptions, mild sleep disturbance, 
occasional dreams about Vietnam, and just as frequently bad 
dreams about government actions.  The veteran also reported 
occasional lost appetite related to anxiety and worry about 
the government.  

The September 1997 VA examiner found the veteran to have an 
euthymic mood with full, appropriate range of affect, memory 
apparently within normal limits, and adequate insight and 
judgment.  However, the examiner also noted some delusional 
thinking.   Tests on a combat exposure scale were consistent 
with moderate combat exposure.  However, results of an MMPI-
II were judged invalid due to a pattern of random responding 
as well as exaggeration of symptoms.  However, the examiner 
acknowledged that the veteran's reported reading 
comprehension problems might have interfered with his 
capacity to accurately complete that inventory.  

Reviewing the veteran's reported symptoms, the September 1997 
examiner concluded that the veteran did not meet the criteria 
for a diagnosis of PTSD because "there was not evidence of 
numbing of responsiveness or reduced involvement with the 
external world after the trauma."  The examiner did 
acknowledge that some symptoms of PTSD were present, 
including sleep disturbance, survival guilt, and intensified 
anxiety upon hearing helicopters.  Concluding that the 
veteran did not meet the full set of criteria required for a 
diagnosis of PTSD, the examiner diagnosed a generalized 
anxiety disorder.


The claims folder contains a June 1997 VA treatment record 
bearing a diagnosis of PTSD with active symptoms.  The 
treating examiner noted the veteran's history of combat 
exposure, and symptoms including ongoing anxiety and 
depression, which the veteran was self-treating with herbal 
remedies and prayer; flashbacks; hypervigilance; and 
nightmares.  

At the videoconference hearing before the undersigned in 
December 2000, the veteran testified to having his 
psychiatric disability since 1970, and to having seen someone 
at that time who told him something to the effect that he 
that he might obtain a 10 percent disability rating for the 
disorder.  However, the veteran said he had not pursued a 
claim at that time.  (Hearing transcript, page 35)

In a July 2000 treatment evaluation, a VA psychiatrist noted 
the veteran's history of stressors in Vietnam, and a history 
of PTSD symptoms after returning from Vietnam including 
feeling different; being irritable, tense, and argumentative, 
unable to tolerate crowds, and physically and verbally 
abusive; experiencing recurrent intrusive recollections and 
flashbacks of combat experiences; having nightmares of 
"horror and devastation" of combat; impairment of 
relationships; inability to hold a steady job; increased 
startle response; frequent avoidant behaviors; and ongoing 
anxiety with dysphoria, anhedonia, and depressed mood.  Upon 
examination, the veteran had a blunted affect and fair 
concentration, and admitted to passive suicidal thoughts.  
The examiner diagnosed PTSD, and recommended both individual 
and group therapy.  

The veteran was afforded a QTC examination (a medical 
examination contracted by VA for evaluation purposes) in 
December 2002 to evaluate his PTSD.  He reported a history of 
symptoms beginning approximately three months following his 
return from Vietnam, with nightmares, such that he would call 
out during his dreams.  Current symptoms were noted including 
hypervigilance, nightmares two to three times per year, 
intrusive thoughts of Vietnam several times per month, 
impaired sleep, chronically depressed mood, and anxiousness 
around crowds with occasional panic.  Also noted was a 
history of 60 to 70 jobs since Vietnam.  The examiner 

found the veteran to have mild symptoms of PTSD, assessing 
that mild combat-related PTSD that had been present for some 
time.  Specifically, while noting that the September 1997 VA 
examiner concluded that the veteran had an anxiety disorder 
but did not meet the diagnostic criteria to support a 
diagnosis of PTSD, the December 2002 examiner considered the 
DSM-IV criteria, and concluded that in fact the veteran's 
symptoms upon that September 1997 VA examination did support 
a diagnosis of PTSD based on DSM-IV criteria.  The examiner 
reviewed a history of psychiatric findings dating from June 
1970 to the present, and concluded that the veteran's 
symptoms of anxiety and depression in a combat veteran were 
best explained by a diagnosis of PTSD.  

The same examiner who performed the December 2002 examination 
conducted a further QTC examination in December 2004 to 
address the veteran's PTSD.  The veteran's history was again 
carefully noted, as were his current reported and 
demonstrated symptoms, including "intrusive thoughts, panic-
like attacks, social anxiety, mood disturbance, exaggerated 
startle response and avoidance phenomenon since Vietnam."  
The examiner concluded, "The most parsimonious explanation 
for the patient's multitude of complaints emotionally [sic] 
would be that he has had PTSD since the Vietnam War and that 
either his symptoms did not rise to the level needed for that 
diagnosis in 1991 or that he was misdiagnosed in 1991."

Based upon the December 2002 and 2004 QTC examiner's opinion, 
and taking into consideration the symptom findings upon 
examination in October 1997 and past records of treatment and 
evaluation including in July 2000, the Board believes that 
the clear weight of the evidence does not support a finding 
that PTSD was present and diagnosable ever since the March 
15, 1996, date of claim.  However, we also believe, having 
weighed the evidence both in support of and against the 
claim, that the preponderance of evidence is not against 
finding in favor of the appellant.  Therefore, the Board will 
exercise its discretion to find that the evidence is in 
relative equipoise, and will grant an effective date for 
service connection for PTSD of March 15, 1996, which is the 
date of receipt of the most recent claim (request to reopen) 
for service connection for PTSD.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra. 


As discussed above, based upon finality of the prior denials 
of claims for service connection for PTSD, a still earlier 
effective date is not warranted, as a matter of law.  See 
Sabonis, supra.  


ORDER

An effective date of March 15, 1996, for service connection 
for PTSD is granted.  



REMAND

The Board must remand the claims for higher initial 
evaluations for the veteran's service-connected PTSD, because 
the RO has yet to assign a rating for PTSD for the initial 
period beginning March 15, 1996.  An adverse finding by the 
Board on matters not considered by the RO based on statutes, 
regulations, or analyses which were not considered by the RO 
raises an issue concerning whether the appellant's procedural 
rights to notice, to a hearing, and to submit evidence have 
been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board notes that there are indications within VA 
treatment and examination records of incapacity for 
substantially gainful work due to the veteran's PTSD.  A VA 
treating psychologist, in treatment records dated in from 
February 2002 to June 2002, found chronic, "very severe" 
PTSD, and assigned a Global Assessment of Functioning (GAF) 
score of 30.  (The GAF Scale, and a score assigned thereon, 
reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267, quoting 
DSM-IV at 32.  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
at times illogical, obscure, or irrelevant), or major 
impairment in several areas, such as work or school, family 

relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).)

Another VA treating psychologist came to a conclusion of 
unemployability due to PTSD in two separate treatment notes 
in dated in December 2004.  A private psychiatrist, in a July 
2003 letter, also provided an opinion that the veteran's PTSD 
rendered him incapable of sustain regular work relationships 
and hence rendered him unemployable.  

Most recently, upon QTC examination of the veteran's PTSD in 
March 2007, the examining psychiatrist found the veteran to 
have "severe functional impairments due to his PTSD" 
associated with impairments of emotional control, 
concentration, and interactions with others, which "severity 
of impairments" the examiner found to be incompatible with 
employment.  In contrast, the prior QTC psychiatric examiner 
in December 2004 found a lesser degree of impairment due to 
the veteran's PTSD, with that examiner not finding the 
veteran's PTSD to be preclusive of employment.  The December 
2004 examiner noted the veteran's pleasant demeanor and his 
demonstrated extreme level of organization in support of his 
case.  

Also of note, a December 2002 QTC examination report informed 
that the veteran and his wife ran a religious ministry out of 
their home.  There is no information of record as to whether 
this is run as a non-profit business, and whether the veteran 
and his wife derive income from this activity.  This ministry 
is not noted upon subsequent examinations.  

The Board remands the veteran's claims for higher evaluations 
for his PTSD from the March 15, 1996, date of service 
connection onward, and these issues are inextricably 
intertwined with the claim of entitlement to TDIU.  Thus, the 
RO must adjudicate these claims for higher evaluations for 
PTSD prior to adjudicating the veteran's TDIU claim, so as to 
avoid piecemeal adjudication.  Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991). 



Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any 
information he may have concerning the 
severity of his PTSD and his incapacity 
for employment due to his service-
connected PTSD.  He should also be asked 
to provide any available documentation, 
information as to any additional treatment 
for PTSD, and appropriate authorization to 
obtain these records.  He should also be 
specifically asked to address his reported 
home-based ministry, and the extent to 
which he derives any gainful income from 
this source.  Ask him to submit all 
relevant evidence he has, and advise him 
that it is ultimately his responsibility 
to see that pertinent evidence is 
obtained.  Undertake any development 
indicated by his response(s).

2.  Following any indicated development, 
the RO should readjudicate initial ratings 
for the veteran's PTSD, considering staged 
ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

3.  After completion of the above 
instructions, and following any further 
indicated development, the RO should 
readjudicate the veteran's claim for TDIU.  
If any of the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental SOC and afforded the 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


